DETAILED ACTION
This action is in response to the submission filed on 10/24/2020.  Claims 1-20 are presented for examination.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Note: Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.
Independent claim 13 and its dependent claims 14-20 are drawn to a system for generating landscape design comprising “client software”, “a server-based application” and “a database store”.  The system could be interpreted to comprise only software elements.  According to the current guidance, a system that qualifies as a patent eligible system under 35 USC 101 cannot consist only of software per se.  If the system consists only of software per se, the system is not a patent eligible under 35 USC 101. Because the instant claims could comprise software per se, the claims are being held as non-statutory under 35 USC 101.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 13 recite “applying custom vision classifiers for specific landscape elements via the landscape design engine”. There is no written description of “custom vision classifiers” in the disclosure. The specification merely mentions the term when listing the steps for generating a landscape design.  “Custom vision classifiers” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the term is interpreted to merely mean that the user applies desired landscape elements to the design. 
The depending claims are rejected by virtue of their dependency. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “applying custom vision classifiers for specific landscape elements via the landscape design engine”. There is no written description of “custom vision classifiers” in the disclosure. The specification merely mentions the term when listing the steps for generating a landscape design. “Custom vision classifiers” are not defined by the claim, the specification does not provide a standard for ascertaining the meaning, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination the term is interpreted to merely mean that the user applies desired landscape elements to the design. 
The depending claims are rejected by virtue of their dependency. 

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039714 (“High”) in view of US 2014/0280269 (“Schultz”), further in view of “A Survey and Analysis on the Current Status of the Mobile Applications for Garden Design” (“Kim”).
Regarding claim 1, High teaches:
A computer-implemented method for generating an online landscape design for a property (High: Abstract) comprising:

entering an address for a property (High: para [0043], “The second input device 34 may include a touchscreen, mouse, keyboard, and so on for providing user input such as address information”); 

importing satellite view data of the property and a street where the property is located from global mapping databases (High: para [0015], “a kiosk for landscape design comprises a first input device that receives a satellite image of a real property”; para [0037], “The data repository 22 may be a database or the like located remotely from the store 10 and accessible by the kiosk 12, landscape planning processor 20, and/or other electronic device used by the user 11. The data repository 22 may store information regarding real properties, such as maps, deeds, satellite images, and/or other information regarding a property of interest”; Fig. 6A also include a street where the property is located); 

performing scene segmentations and analyzing existing conditions via a landscape design engine (note: it is unclear what it would mean for the scene to be ‘segmented’, therefore if each individual portion in the satellite image is analyzed then the scene is ‘segmented’; High: Figs. 1, 2, landscape planning processor 20; para [0036], “the landscape planning processor 20 may process a 2-dimensional (2-D) satellite image of a customer's property, which may include relevant details such as the customer's home, property fence, existing garden, shrubbery, walkways, and so on, and convert relevant portions of the satellite image into a 3-dimensional (3-D) representation, or model, of the property, or at least a portion identified as being of interest by the user 11”; para [0037], “The data repository 22 may be a database or the like located remotely from the store 10 and accessible by the kiosk 12, landscape planning processor 20, and/or other electronic device used by the user 11. The data
repository 22 may store information regarding real properties, such as maps, deeds, satellite  images, and/or other information regarding a property of interest, which may be a candidate for landscape modifications. This information may be used by the landscape planning processor 20 to generate a 3-D representation of a user's property”;\); 

applying custom vision classifiers for specific landscape elements via the landscape design engine (note: see rejections under 35 USC 112 above. It is unknown what ‘custom vision classifiers’ are; High: para [0036)], “The landscape planning processor 20 processes inputs for generating landscape or garden design recommendation... The landscape planning processor 20 may generate recommended improvements to the selected region of the property based on user inputs, such as flower preferences, garden tools of interest, projects, and so on”; para [0056], “The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11”); 

analyzing foliage conditions from the satellite view data (High: para [0036], “the landscape planning processor 20 may process a 2-dimensional (2-D) satellite image of a customer's property, which may include relevant details such as the customer's home, property
fence, existing garden, shrubbery, walkways, and so on, and convert relevant portions of the satellite image into a 3-dimensional (3-D) representation, or model, of the property, or at least a portion identified as being of interest by the user 11”; para [0051], “For example, the user 11 may view at a kiosk or personal computer display screen a retrieved satellite image of a property of interest, and select a region of  the satellite image for possible landscape improvements such as the addition of shrubbery, gardens, walkways, and so on, which is processed by the second processor 54 for display, for example, as an enlarged view relative to the original satellite image. The system may recognize certain features from the satellite image by image or object recognition techniques known to those of ordinary skill in the art. The viewer 11 may validate such identified features such as trees, ponds, driveways, and so on, for example, by providing input regarding improvements of interest to the landscape shown in the image”); 

determining property landscape improvements via a scoring engine (High: Fig. 1-3, recommendation engine 64; para [0056], “The recommendation engine 64 generates recommendations on selected regions of a 2-D image of a real property. The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11, and inputs received from external sources via the third processor 62, such as fertilization options, rainfall estimates at the address of the selected property, and so on. Also, the recommendation engine 64 may recognize and analyze certain items on the displayed 2-D image, such as trees or plants currently at the property that produce shade, type and/or acidity of soil, and so on”; para [0057], “A generated recommendation may include information regarding purchases made regarding the recommended improvements to the user's property”; the recommendation engine is equated to the scoring engine, because if an item is recommended, is it assessed or ‘scored’ as high enough to be recommended); 

entering user preferences for the property landscape improvements via a user interface (UI)  (High: para [0036)], “The landscape planning processor 20 processes inputs for generating landscape or garden design recommendation... The landscape planning processor 20 may
generate recommended improvements to the selected region of the property based on user inputs, such as flower preferences, garden tools of interest, projects, and so on”; para [0040], “The kiosk 12 includes a first input device 32, a second input device 34, a display 36, a user interface 38, a modification processor 40, and a processor interface 42”; para [0056], “The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11”); 

generating an improved landscape design for the property based on the user’s preferences using the landscape design engine (High: Fig. 1-5, 20; para [0036], “The landscape planning processor 20 may generate recommended improvements to the selected region of the property based on user inputs, such as flower preferences, garden tools of interest, projects, and so on”; para [0046], “The modification processor 40 can present a recommended option as a 3-D representation produced by and received from the landscape planning processor 20. For example, a 3-D representation may include a view of the property as provided in the 2-D satellite image, and overlaid with a realistic-looking replication of, shrubs, mulch, stones, patios, walls, fire pits, or the like identified in the user's desired or recommended property improvements by the landscape planning processor 20, for example, shown in the
image 603 of FIG. 6C. The overlaid features may include dimensions, materials, shapes, and so on according to user input submitted via the second input device 34”; para [0056], “The recommendation engine 64 generates recommendations on selected regions of a 2-D image of a
real property. The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11, and inputs received from external sources via the third processor 62, such as fertilization options, rainfall estimates at the address of the selected property, and so on. Also, the recommendation engine 64 may recognize and analyze certain items on the displayed 2-D image, such as trees or plants currently at the property that produce shade, type and/or acidity of soil, and so on”; para [0057], “A generated recommendation may include information regarding purchases made regarding the recommended improvements to the user's property”).

High does not teach:
calculating property size, topography and house size from the satellite view data using a calculator engine;

determining materials lists, and calculating quantities, and costs for fulfilling the property landscape improvements; 

High teaches using satellite imagery but does not teach calculating property, topography and house size. Schultz does teach:
calculating property size (Schultz: para [0117], “property about the structure 102 may be analyzed using the system 10 and techniques described herein. Such property attributes and/or land attributes may include, but are not limited to, size (e.g., acreage) of the property”), topography (topography is defined as the arrangement of the natural and artificial physical features of an area; Schultz: para [0030], “The target property or location may be any manmade or natural structure”; para [0054], “The terms "property" and "structure" may be used interchangeably with one another and may include a structure 102, along with surrounding land”) and house size (Schultz: para [0117], “dimensions of the property”; para [0059], “images are capable of being measured upon and/or determined to reveal physical attributes of a structure as described herein”) from the view data using a calculator engine (Schultz: para [0099], “Physical attributes may include any attribute that may be measured or estimated or calculated by measuring distances between the X, Y, and Z locations of the geometric vertices and/or selected points by analyzing an aerial or terrestrial image”; para [0001], “remote sensing/aerial imaging industry, imagery may be used to capture views of a geographic area in order to measure objects and/or structures within the image”);

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High (directed to generating landscape design) with Schultz (directed to calculating property and house size and topography) and arrived at generating landscape design while calculating property and house size and topography. One of ordinary skill in the art would have been motivated to make such a combination because “imagery may be used to capture views of a geographic area in order to measure objects and/or structures within the images” so that “a potential customer may request a cost estimate” (Schultz: para [0082]). 

High and Schultz do not teach but -----Kim does teach:
determining materials lists (Kim: page 81, Fig. 7, Fig. 8, “plant list”), and calculating quantities (Kim: page 81, Fig. 7, Fig. 8, “Quantities”), and costs for fulfilling the property landscape improvements (Kim: page 82, “Pro Landscape Contractor developed by the same
company is for landscaping experts who can adjust the price, size and quality of items required to create their designed garden, and issue a quotation based on the data”; page 83, “estimated quotations”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High and Schultz (directed to generating landscape design) with Kim (directed to calculating costs based on materials and quantities) and arrived at generating landscape design and calculating costs based on materials and quantities. One of ordinary skill in the art would have been motivated to make such a combination to “design and obtain information on gardens in an easier and more convenient way, it is necessary to provide garden service programs that are accessible by anybody at anytime and anywhere” (Kim: page 76).

Regarding claim 3, High, Schultz and Kim teach:
The method of claim 1, further comprising displaying 3D-animated views of the improved landscape design to the user via the UI (High: para [0064], “At step 214, the 3-D image if output from the landscape planning processor 20 to the kiosk 12 for display. This permits a gardener can walk through and see what the garden look like during various stages of the growing season based on predictive assumptions over time under specified conditions. In some embodiments, this may be achieved by the landscape planning processor 20 applying imaging time-lapse animation techniques or the like to a produced three-dimensional (3-D) video image.”).

Regarding claim 4, High and Schultz do not teach but Kim does teach:
The method of claim 1, wherein the determining of materials lists, and the calculating quantities, and costs for fulfilling the property landscape improvements comprises importing real-time pricing data for landscape elements (Kim: page 84, “provide a list of plants and facilities required to create the gardens designed by users, to write the estimated quotations for creating the gardens, and to establish systems linked with purchasing sites or suppliers of plants and related facilities”), calculating material quantities for the improved landscape design (Kim: page 81, Fig. 7, Fig. 8, “Quantities”) and calculating overall project cost (Kim: page 82, “Pro Landscape Contractor developed by the same company is for landscaping experts who can adjust the price, size and quality of items required to create their designed garden, and issue a quotation based on the data. Using this program, contractors can discuss designs and quotations during meetings with clients in a short period of time, which can be practically used”; page 83, “estimated quotations”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High and Schultz (directed to generating landscape design) with Kim (directed to calculating costs based on materials and quantities) and arrived at generating landscape design and calculating costs based on materials and quantities. One of ordinary skill in the art would have been motivated to make such a combination to “design and obtain information on gardens in an easier and more convenient way, it is necessary to provide garden service programs that are accessible by anybody at anytime and anywhere” (Kim: page 76).

Regarding claim 8, High, Schultz and Kim teach:
The method of claim 1, wherein the user interface is presented to the user via a mobile communication device, a desktop computer, a laptop computer, or other communication devices that are configured to connect to cloud services via a network (High: para [0082], “The computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, cloud-based infrastructure architecture, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks.”). 

Regarding claim 9, High and Schultz do not teach but Kim does teach:
The method of claim 1, further comprising providing online landscape designer consultation (Kim: page 82, “Using this program, contractors can discuss designs and quotations during
meetings with clients in a short period of time, which can be practically used”; page 87, “mobile applications for garden design based on the freemium revenue model through which applications can provide users with services such as garden design programs, information on plants, counseling with experts”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High and Schultz (directed to generating landscape design) with Kim (directed to online consultation) and arrived at generating landscape design with online consultation. One of ordinary skill in the art would have been motivated to make such a combination to “design and obtain information on gardens in an easier and more convenient way, it is necessary to provide garden service programs that are accessible by anybody at anytime and anywhere” (Kim: page 76).

Regarding claim 10, High does not teach but Schultz does teach:
The method of claim 1, further comprising providing online contractor recommendations based on location proximity and reviews (Schultz: para [0088], “The contractor data set 208 may include one or more contractor names and/or associated contractor contact information. For example, the contractor data set 208 may comprise information about building contractors within a given geographic location. Each contractor may be associated with a contractor profile having information including, but not limited to, business name, contractor owner name, address, experience level, specialties performed, insurance coverage, age of contractor business, review, or ranking information, and/or the like. For example, the contractor data set 208 may include review information. The review or ranking information may include positive and/or negative feedback relating to each contractor. For example, the review or ranking information may be based on prior customer feedback of customers using the system 10. Review information may also be obtained from one or more outside databases (e.g., Yelp, Google review, and/or the like).”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High (directed to generating landscape design) with Schultz (directed to contractor recommendations based on location proximity and review) and arrived at generating landscape design with contractor recommendations based on location proximity and review. One of ordinary skill in the art would have been motivated to make such a combination so that “a potential customer may request a cost estimate” (Schultz: para [0082]). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039714 (“High”) in view of US 2014/0280269 (“Schultz”), further in view of “A Survey and Analysis on the Current Status of the Mobile Applications for Garden Design” (“Kim”) in view of US 2017/0178222 (“High ’222”).
Regarding claim 7, High teaches:
The method of claim 1, wherein the UI comprises fields for viewing the 3D- animated views of the improved landscape design (High: para [0064], “the landscape planning processor 20 applying imaging time-lapse animation techniques or the like to a produced three-dimensional (3-D) video image”)

High, Schultz, and Kim do not teach but High ‘222 does teach:
different times of the day, different seasons and future years (High ‘222: para [0012], “images captured by UAVs may be used for multiple purposes such as in a landscape design software application for planning a garden using 3D modeling”; para [0035], “the 3D model may further include data collected by environmental sensors such as a light sensor, rain sensor, humidity sensor, a wind sensor, a temperature sensor, and a motion sensor. In some embodiments, a 3D model may comprise a time-lapse model formed by combining data captured at time intervals over a period of time. For example, data captured at different time of the year may be combined for form a time-lapse 3D model containing environmental change information (e.g. sunlight, sun angle, temperature, rainfall, moisture, etc.) for different time periods”; para [0012], “multiple images over the course of a day as sunlight changes and/or over the course of a year as the season changes”; para [0030], “data captured by UAVs and/or on-premises sensors over a period of time (e.g. a day, a month, a season, a year, etc.)”; a year can include part of a future year).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating 3D- animated views of landscape design) with High ’22 (directed to different times of the day, different seasons and future years) and arrived at generating 3D- animated views of landscape design with different times of the day, different seasons and future years. One of ordinary skill in the art would have been motivated to make such a combination to “provide customers a way of obtaining an image, video, and 3D model of their home from the sky and from various elevations, distances and perspectives” (High ‘222: para [0011]). 




Claims 2, 6, 12-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039714 (“High”) in view of US 2014/0280269 (“Schultz”), further in view of “A Survey and Analysis on the Current Status of the Mobile Applications for Garden Design” (“Kim”) in view of  US 2009/0216661 (“Warner”).
Regarding claim 2, High, Schultz, and Kim do not teach but Warner does teach:
The method of claim 1, wherein the scoring engine determines the property landscape improvements by importing and comparing the property’s existing landscape design with training data of high scoring landscapes, and rules-based design principles (Warner: para [0048], “optimize or otherwise aid and guide the design process of the user. For example, the intelligent garden designer 107 may optimize a garden layout, selection of plantable items for the garden, and size, location, orientation and proportion of each item in the garden based on any criteria of the user, such as crop yield (by volume, value, etc), aesthetics, nutritional value, maintenance, installation, climate conditions, soil conditions or any other environmental conditions, etc. The intelligent garden designer 107 may provide any templates of garden layouts and garden elements based on any number of pre-selected criteria. For example, the intelligent garden designer 107 may provide a garden template for a predetermined geographic region, predetermined soil type, predetermined climate conditions, predetermined yield, predetermined health or nutritional value, favorable aesthetics or based on user favorites or most used designs or design elements”; para [0120], “Referring now to FIG. 6O, the user interface provides a garden layout editor…A database, such as the gardening database 112 or the service provider database 113, may provide rules about crop or plant spacing, shade and soil requirements, acceptable plant mix, etc. or any constrains thereof. The editor may highlight regions for which any of the rules are violated or otherwise may prevent the user from making a certain plant placement or arrangement. The user interface may warn the user about the violation or constraint, such as via a pop-up with an explanation”; the interface ‘compares’ the current design with best practices, i.e. optimal and rules based principles, which is equated to ‘high scoring’). 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating landscape design) with Warner (directed to using high scoring, rules based landscape principles) and arrived at generating landscape design with using high scoring, rules based landscape principles. One of ordinary skill in the art would have been motivated to make such a combination for “improving the way fruit, vegetable and flower gardens are planned, designed, and implemented. The present application discloses systems and methods to simplify gardening, as well as improve the overall yield while mitigating such problems as over-planting, over/under irrigating, and poor maintenance” (Warner: Abstract).

Regarding claim 6, High, Schultz, and Kim do not teach but Warner does teach:
The method of claim 1, wherein the UI comprises fields for entering user preferences for privacy settings (Warner: para [0092], “The user interface may also provide clickable links, icons or graphics for access to information on any tool, services and applications available through the web site. The user interface may also provide clickable links, icons or graphical objects to log into or out of the website, or to retrieve information such as history, affiliates and job openings related to the website and/or its parent company, and privacy information related to using the web site”), style (Warner: para [0106], “FIG. 6F, this user interface provides a selection of any type and form of designer gardens provided through the web site. The user interface, provided by Garden Kits eCommerce 108 in one embodiment, may list designer gardens by any form and type of theme. For example, a theme may be directed to nutritional value, culinary preferences, plant or crop categories, aesthetics, ease of maintenance, levels of expertise, a celebrity gardener or chef, or seasons… In some embodiments, the name or identifier of the garden design is descriptive of a style, type or form of garden”; selecting a particular style of garden is entering user preference for that style), and budget (Warner: para [0153], “the service may provide a planning tool for selecting a number of service providers to complete a number of tasks and comparing the accumulated pricing to a budget”; if the pricing is compared to a budget using the tool, then necessarily the budget was entered by the user).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating landscape design) with Warner (directed to user preferences for privacy settings, style, and budget) and arrived at generating landscape design with user preferences for privacy settings, style, and budget. One of ordinary skill in the art would have been motivated to make such a combination for “improving the way fruit, vegetable and flower gardens are planned, designed, and implemented. The present application discloses systems and methods to simplify gardening, as well as improve the overall yield while mitigating such problems as over-planting, over/under irrigating, and poor maintenance” (Warner: Abstract).

Regarding claim 12, High, Schultz, and Kim do not teach but Warner does teach:
The method of claim 1, wherein the scoring engine utilizes a combination of algorithmic techniques, including one or more of Rules Based Design (Warner: para [0120], “A database, such as the gardening database 112 or the service provider database 113, may provide rules about crop or plant spacing, shade and soil requirements, acceptable plant mix, etc. or any constrains thereof The editor may highlight regions for which any of the rules are violated or otherwise may prevent the user from making a certain plant placement or arrangement”), Generative Adversarial Network, Variational Auto Encoder, and Conditional Auto Encoder algorithms and techniques.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating landscape design) with Warner (directed to user preferences for privacy settings, style, and budget) and arrived at generating landscape design with user preferences for privacy settings, style, and budget. One of ordinary skill in the art would have been motivated to make such a combination for “improving the way fruit, vegetable and flower gardens are planned, designed, and implemented. The present application discloses systems and methods to simplify gardening, as well as improve the overall yield while mitigating such problems as over-planting, over/under irrigating, and poor maintenance” (Warner: Abstract).


Regarding claim 13, High teaches:
A system for generating an online landscape design for a property (High: Abstract) comprising:

a client software, a server-based application, and a database datastore (High: para [0079], “The program code may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider)”; para [0008], “retrieving data from a remote database that is used for generating simulation images that are part of a simulation of the three-dimensional image of the user's property”);

wherein the client software is configured to run on a client computing device and
the server-based application and database datastore are configured to be hosted and run
on a cloud service computing environment and wherein the client software accesses the
server-based application and the database datastore via a network connection (High: para [0082], “The computer program instructions may also be loaded onto a computer, other programmable data processing apparatus, cloud-based infrastructure architecture, or other devices to cause a series of operational steps to be performed on the computer, other programmable apparatus or other devices to produce a computer implemented process such that the instructions which execute on the computer or other programmable apparatus provide processes for implementing the functions/acts specified in the flowchart and/or block diagram block or blocks”; Figure 1);

wherein the database datastore comprises global mapping databases (High: para [0015], “a kiosk for landscape design comprises a first input device that receives a satellite image of a real property”; para [0037], “The data repository 22 may be a database or the like located remotely from the store 10 and accessible by the kiosk 12, landscape planning processor 20, and/or other electronic device used by the user 11. The data repository 22 may store information regarding real properties, such as maps, deeds, satellite images, and/or other information regarding a property of interest”; Fig. 6A also include a street where the property is located), 
wherein the server-based application comprises computer implemented instructions for entering an address for a property (High: para [0043], “The second input device 34 may include a touchscreen, mouse, keyboard, and so on for providing user input such as address information”), importing satellite view data of the property and a street where the property is located from the global mapping databases (High: para [0015], “a kiosk for landscape design comprises a first input device that receives a satellite image of a real property”; para [0037], “The data repository 22 may be a database or the like located remotely from the store 10 and accessible by the kiosk 12, landscape planning processor 20, and/or other electronic device used by the user 11. The data repository 22 may store information regarding real properties, such as maps, deeds, satellite images, and/or other information regarding a property of interest”; Fig. 6A also include a street where the property is located), 


performing scene segmentations and analyzing existing conditions via a landscape design engine (note: it is unclear what it would mean for the scene to be ‘segmented’, therefore if each individual portion in the satellite image is analyzed then the scene is ‘segmented’; High: Figs. 1, 2, landscape planning processor 20; para [0036], “the landscape planning processor 20 may process a 2-dimensional (2-D) satellite image of a customer's property, which may include relevant details such as the customer's home, property fence, existing garden, shrubbery, walkways, and so on, and convert relevant portions of the satellite image into a 3-dimensional (3-D) representation, or model, of the property, or at least a portion identified as being of interest by the user 11”; para [0037], “The data repository 22 may be a database or the like located remotely from the store 10 and accessible by the kiosk 12, landscape planning processor 20, and/or other electronic device used by the user 11. The data repository 22 may store information regarding real properties, such as maps, deeds, satellite  images, and/or other information regarding a property of interest, which may be a candidate for landscape modifications. This information may be used by the landscape planning processor 20 to generate a 3-D representation of a user's property”),

applying custom vision classifiers for specific landscape elements via the landscape design engine (note: see rejections under 35 USC 112 above. It is unknown what ‘custom vision classifiers’ are; High: para [0036)], “The landscape planning processor 20 processes inputs for generating landscape or garden design recommendation... The landscape planning processor 20 may generate recommended improvements to the selected region of the property based on user inputs, such as flower preferences, garden tools of interest, projects, and so on”; para [0056], “The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11”);,

analyzing foliage conditions from the satellite view data (High: para [0036], “the landscape planning processor 20 may process a 2-dimensional (2-D) satellite image of a customer's property, which may include relevant details such as the customer's home, property
fence, existing garden, shrubbery, walkways, and so on, and convert relevant portions of the satellite image into a 3-dimensional (3-D) representation, or model, of the property, or at least a portion identified as being of interest by the user 11”; para [0051], “For example, the user 11 may view at a kiosk or personal computer display screen a retrieved satellite image of a property of interest, and select a region of  the satellite image for possible landscape improvements such as the addition of shrubbery, gardens, walkways, and so on, which is processed by the second processor 54 for display, for example, as an enlarged view relative to the original satellite image. The system may recognize certain features from the satellite image by image or object recognition techniques known to those of ordinary skill in the art. The viewer 11 may validate such identified features such as trees, ponds, driveways, and so on, for example, by providing input regarding improvements of interest to the landscape shown in the image”), 

determining property landscape improvements via a scoring engine (High: Fig. 1-3, recommendation engine 64; para [0056], “The recommendation engine 64 generates recommendations on selected regions of a 2-D image of a real property. The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11, and inputs received from external sources via the third processor 62, such as fertilization options, rainfall estimates at the address of the selected property, and so on. Also, the recommendation engine 64 may recognize and analyze certain items on the displayed 2-D image, such as trees or plants currently at the property that produce shade, type and/or acidity of soil, and so on”; para [0057], “A generated recommendation may include information regarding purchases made regarding the recommended improvements to the user's property”; the recommendation engine is equated to the scoring engine, because if an item is recommended, is it assessed or ‘scored’ as high enough to be recommended),

entering user preferences for the property landscape improvements (High: para [0036)], “The landscape planning processor 20 processes inputs for generating landscape or garden design recommendation... The landscape planning processor 20 may generate recommended improvements to the selected region of the property based on user inputs, such as flower preferences, garden tools of interest, projects, and so on”; para [0040], “The kiosk 12 includes a first input device 32, a second input device 34, a display 36, a user interface 38, a modification processor 40, and a processor interface 42”; para [0056], “The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11”), and 

generating an improved landscape design for the property based on the user’s preferences and the results of the scoring engine using the landscape design engine (High: Fig. 1-5, 20; para [0036], “The landscape planning processor 20 may generate recommended improvements to the selected region of the property based on user inputs, such as flower preferences, garden tools of interest, projects, and so on”; para [0046], “The modification processor 40 can present a recommended option as a 3-D representation produced by and received from the landscape planning processor 20. For example, a 3-D representation may include a view of the property as provided in the 2-D satellite image, and overlaid with a realistic-looking replication of, shrubs, mulch, stones, patios, walls, fire pits, or the like identified in the user's desired or recommended property improvements by the landscape planning processor 20, for example, shown in the
image 603 of FIG. 6C. The overlaid features may include dimensions, materials, shapes, and so on according to user input submitted via the second input device 34”; para [0056], “The recommendation engine 64 generates recommendations on selected regions of a 2-D image of a
real property. The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11, and inputs received from external sources via the third processor 62, such as fertilization options, rainfall estimates at the address of the selected property, and so on. Also, the recommendation engine 64 may recognize and analyze certain items on the displayed 2-D image, such as trees or plants currently at the property that produce shade, type and/or acidity of soil, and so on”; para [0057], “A generated recommendation may include information regarding purchases made regarding the recommended improvements to the user's property”);

wherein the client software comprises a user interface (UI) that receives user inputs and displays landscape designs for the property (High: para [0036)], “The landscape planning processor 20 processes inputs for generating landscape or garden design recommendation... The landscape planning processor 20 may generate recommended improvements to the selected region of the property based on user inputs, such as flower preferences, garden tools of interest, projects, and so on”; para [0040], “The kiosk 12 includes a first input device 32, a second input device 34, a display 36, a user interface 38, a modification processor 40, and a processor interface 42”; para [0056], “The recommendation engine 64 may receive a combination of user inputs via the kiosk 12, such as types of plants, flowers, shrubs, selected by the user 11”).

High does not teach:
home value databases, databases with training data of high scoring landscapes, and rules-based design principles, and landscape element pricing databases;

calculating property size, topography and house size from the satellite view data using a calculator engine, 

determining materials lists, and calculating quantities, and costs for fulfilling the property
landscape improvements via the calculator engine, 

High teaches using satellite imagery but does not teach calculating property, topography and house size. Schultz does teach:
home value databases (Schultz: para [0133], “details of the assessed value of the structure 102 and/or property, current and/or historic values of the property (e.g., based on taxes, market value, and/or the like)”),

calculating property size (Schultz: para [0117], “property about the structure 102 may be analyzed using the system 10 and techniques described herein. Such property attributes and/or land attributes may include, but are not limited to, size (e.g., acreage) of the property”), topography (topography is defined as the arrangement of the natural and artificial physical features of an area; Schultz: para [0030], “The target property or location may be any manmade or natural structure”; para [0054], “The terms "property" and "structure" may be used interchangeably with one another and may include a structure 102, along with surrounding land”) and house size (Schultz: para [0117], “dimensions of the property”; para [0059], “images are capable of being measured upon and/or determined to reveal physical attributes of a structure as described herein”) from the satellite view data using a calculator engine (Schultz: para [0099], “Physical attributes may include any attribute that may be measured or estimated or calculated by measuring distances between the X, Y, and Z locations of the geometric vertices and/or selected points by analyzing an aerial or terrestrial image”; para [0001], “remote sensing/aerial imaging industry, imagery may be used to capture views of a geographic area in order to measure objects and/or structures within the image”), 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High (directed to generating landscape design) with Schultz (directed to calculating property and house size and topography) and arrived at generating landscape design while calculating property and house size and topography. One of ordinary skill in the art would have been motivated to make such a combination because “imagery may be used to capture views of a geographic area in order to measure objects and/or structures within the images” so that “a potential customer may request a cost estimate” (Schultz: para [0082]). 

High and Schultz do not teach but -----Kim does teach:

landscape element pricing databases (Kim: page 82, “Pro Landscape Contractor developed by the same company is for landscaping experts who can adjust the price, size and quality of items required to create their designed garden, and issue a quotation based on the data”; page 83, “estimated quotations”);

determining materials lists (Kim: page 81, Fig. 7, Fig. 8, “plant list”), and calculating quantities (Kim: page 81, Fig. 7, Fig. 8, “Quantities”), and costs for fulfilling the property
landscape improvements (Kim: page 82, “Pro Landscape Contractor developed by the same
company is for landscaping experts who can adjust the price, size and quality of items required to create their designed garden, and issue a quotation based on the data”; page 83, “estimated quotations”), 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High and Schultz (directed to generating landscape design) with Kim (directed to calculating costs based on materials and quantities) and arrived at generating landscape design and calculating costs based on materials and quantities. One of ordinary skill in the art would have been motivated to make such a combination to “design and obtain information on gardens in an easier and more convenient way, it is necessary to provide garden service programs that are accessible by anybody at anytime and anywhere” (Kim: page 76).

High, Schultz, and Kim do not teach but Warner does teach:
databases with training data of high scoring landscapes, and rules-based design principles (Warner: para [0048], “optimize or otherwise aid and guide the design process of the user. For example, the intelligent garden designer 107 may optimize a garden layout, selection of plantable items for the garden, and size, location, orientation and proportion of each item in the garden based on any criteria of the user, such as crop yield (by volume, value, etc), aesthetics, nutritional value, maintenance, installation, climate conditions, soil conditions or any other environmental conditions, etc. The intelligent garden designer 107 may provide any templates of garden layouts and garden elements based on any number of pre-selected criteria. For example, the intelligent garden designer 107 may provide a garden template for a predetermined geographic region, predetermined soil type, predetermined climate conditions, predetermined yield, predetermined health or nutritional value, favorable aesthetics or based on user favorites or most used designs or design elements”; para [0120], “Referring now to FIG. 6O, the user interface provides a garden layout editor…A database, such as the gardening database 112 or the service provider database 113, may provide rules about crop or plant spacing, shade and soil requirements, acceptable plant mix, etc. or any constrains thereof. The editor may highlight regions for which any of the rules are violated or otherwise may prevent the user from making a certain plant placement or arrangement. The user interface may warn the user about the violation or constraint, such as via a pop-up with an explanation”; the interface ‘compares’ the current design with best practices, i.e. optimal and rules based templates, which is equated to ‘high scoring’)

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating landscape design) with Warner (directed to using high scoring, rules based landscape principles) and arrived at generating landscape design with using high scoring, rules based landscape principles. One of ordinary skill in the art would have been motivated to make such a combination for “improving the way fruit, vegetable and flower gardens are planned, designed, and implemented. The present application discloses systems and methods to simplify gardening, as well as improve the overall yield while mitigating such problems as over-planting, over/under irrigating, and poor maintenance” (Warner: Abstract).

Regarding claim 14, High, Schultz, Kim and Warner teach: 
The system of claim 13, wherein the client software is human-consumable via a web browser, or a desktop application (High: para [0038], “[0038] A remote computer 26 may be used to view or otherwise access simulation results, 3-D models, and so on produced by the landscape planning processor 20. Therefore, some or all features provided by the kiosk 12 may likewise be performed at the remote computer 26”; Figure 1), or a mobile application, or machine-consumable via a process connected to an application programming interface (API).

Regarding claim 16, High, Schultz, and Kim do not teach but Warner does teach:
The system of claim 13, wherein the scoring engine determines the property landscape improvements by importing and comparing the property’s existing landscape design with training data of high scoring landscapes, and rules-based design principles (Warner: para [0048], “optimize or otherwise aid and guide the design process of the user. For example, the intelligent garden designer 107 may optimize a garden layout, selection of plantable items for the garden, and size, location, orientation and proportion of each item in the garden based on any criteria of the user, such as crop yield (by volume, value, etc), aesthetics, nutritional value, maintenance, installation, climate conditions, soil conditions or any other environmental conditions, etc. The intelligent garden designer 107 may provide any templates of garden layouts and garden elements based on any number of pre-selected criteria. For example, the intelligent garden designer 107 may provide a garden template for a predetermined geographic region, predetermined soil type, predetermined climate conditions, predetermined yield, predetermined health or nutritional value, favorable aesthetics or based on user favorites or most used designs or design elements”; para [0120], “Referring now to FIG. 6O, the user interface provides a garden layout editor…A database, such as the gardening database 112 or the service provider database 113, may provide rules about crop or plant spacing, shade and soil requirements, acceptable plant mix, etc. or any constrains thereof. The editor may highlight regions for which any of the rules are violated or otherwise may prevent the user from making a certain plant placement or arrangement. The user interface may warn the user about the violation or constraint, such as via a pop-up with an explanation”; the interface ‘compares’ the current design with best practices, i.e. optimal and rules based principles, which is equated to ‘high scoring’).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating landscape design) with Warner (directed to using high scoring, rules based landscape principles) and arrived at generating landscape design with using high scoring, rules based landscape principles. One of ordinary skill in the art would have been motivated to make such a combination for “improving the way fruit, vegetable and flower gardens are planned, designed, and implemented. The present application discloses systems and methods to simplify gardening, as well as improve the overall yield while mitigating such problems as over-planting, over/under irrigating, and poor maintenance” (Warner: Abstract).

Regarding claim 17, High and Schultz do not teach but Kim does teach:
The system of claim 13, wherein the determining of materials lists, and the calculating quantities, and costs for fulfilling the property landscape improvements comprises importing real-time pricing data for landscape elements (Kim: page 84, “provide a list of plants and facilities required to create the gardens designed by users, to write the estimated quotations for creating the gardens, and to establish systems linked with purchasing sites or suppliers of plants and related facilities”), calculating material quantities for the improved landscape design (Kim: page 81, Fig. 7, Fig. 8, “Quantities”) and calculating overall project cost (Kim: page 82, “Pro Landscape Contractor developed by the same company is for landscaping experts who can adjust the price, size and quality of items required to create their designed garden, and issue a quotation based on the data. Using this program, contractors can discuss designs and quotations during meetings with clients in a short period of time, which can be practically used”; page 83, “estimated quotations”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High and Schultz (directed to generating landscape design) with Kim (directed to calculating costs based on materials and quantities) and arrived at generating landscape design and calculating costs based on materials and quantities. One of ordinary skill in the art would have been motivated to make such a combination to “design and obtain information on gardens in an easier and more convenient way, it is necessary to provide garden service programs that are accessible by anybody at anytime and anywhere” (Kim: page 76).

Regarding claim 18, High, Schultz, and Kim do not teach but Warner does teach:
The system of claim 13, wherein the UI comprises fields for entering user preferences for privacy settings (Warner: para [0092], “The user interface may also provide clickable links, icons or graphics for access to information on any tool, services and applications available through the web site. The user interface may also provide clickable links, icons or graphical objects to log into or out of the website, or to retrieve information such as history, affiliates and job openings related to the website and/or its parent company, and privacy information related to using the web site”), style (Warner: para [0106], “FIG. 6F, this user interface provides a selection of any type and form of designer gardens provided through the web site. The user interface, provided by Garden Kits eCommerce 108 in one embodiment, may list designer gardens by any form and type of theme. For example, a theme may be directed to nutritional value, culinary preferences, plant or crop categories, aesthetics, ease of maintenance, levels of expertise, a celebrity gardener or chef, or seasons… In some embodiments, the name or identifier of the garden design is descriptive of a style, type or form of garden”; selecting a particular style of garden is entering user preference for that style), and budget (Warner: para [0153], “the service may provide a planning tool for selecting a number of service providers to complete a number of tasks and comparing the accumulated pricing to a budget”; if the pricing is compared to a budget using the tool, then necessarily the budget was entered by the user).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating landscape design) with Warner (directed to user preferences for privacy settings, style, and budget) and arrived at generating landscape design with user preferences for privacy settings, style, and budget. One of ordinary skill in the art would have been motivated to make such a combination for “improving the way fruit, vegetable and flower gardens are planned, designed, and implemented. The present application discloses systems and methods to simplify gardening, as well as improve the overall yield while mitigating such problems as over-planting, over/under irrigating, and poor maintenance” (Warner: Abstract).

Regarding claim 20, High, Schultz, and Kim do not teach but Warner does teach:
The system of claim 13, wherein the scoring engine utilizes a combination of algorithmic techniques, including one or more of Rules Based Design (Warner: para [0120], “A database, such as the gardening database 112 or the service provider database 113, may provide rules about crop or plant spacing, shade and soil requirements, acceptable plant mix, etc. or any constrains thereof The editor may highlight regions for which any of the rules are violated or otherwise may prevent the user from making a certain plant placement or arrangement”),, Generative Adversarial Network, Variational Auto Encoder, and Conditional Auto Encoder algorithms and techniques.

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz and Kim (directed to generating landscape design) with Warner (directed to rules based design) and arrived at generating landscape design with rules based design. One of ordinary skill in the art would have been motivated to make such a combination for “improving the way fruit, vegetable and flower gardens are planned, designed, and implemented. The present application discloses systems and methods to simplify gardening, as well as improve the overall yield while mitigating such problems as over-planting, over/under irrigating, and poor maintenance” (Warner: Abstract).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039714 (“High”) in view of US 2014/0280269 (“Schultz”), further in view of “A Survey and Analysis on the Current Status of the Mobile Applications for Garden Design” (“Kim”) in view of  US 2009/0216661 (“Warner”), further in view of US 2017/0263034 (“Kenoff”).
Regarding claim 15, High, Schultz, Kim, and Warner do not teach but Kenoff does teach
The system of claim 13, wherein the network connection comprises one of hypertext markup language (HTML), simple object access protocol (SOAP) or representation state transfer (REST) on top of transmission control protocol (TCP) or user data protocol (UDP) (Kenoff: para [0003] “field of computer-aided drafting and design or virtual drafting and design through software, which may be used in architecture, home improvement, interior design, landscape design, and other applications”; para [0079], “The network may use any suitable network protocol, including IP, TCP/IP, UDP, or ICMP, and may be any suitable wired or wireless network including any local area network, wide area network, Internet network, telecommunications network, Wi-Fi enabled network, or Bluetooth enabled network”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz, Kim and Warner (directed to generating landscape design) with Kenoff (directed to TCP and UDP) and arrived at 
generating landscape design using TCP or UDP. One of ordinary skill in the art would have been motivated to make such a combination because these are incredibly common and well-known protocols. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0039714 (“High”) in view of US 2014/0280269 (“Schultz”), further in view of “A Survey and Analysis on the Current Status of the Mobile Applications for Garden Design” (“Kim”) in view of in view of  US 2009/0216661 (“Warner”) in view of US 2017/0178222 (“High ’222”). 
Regarding claim 19, High teaches:
The system of claim 13, wherein the UI comprises fields for viewing the 3D-animated views of the improved landscape design  (High: para [0064], “the landscape planning processor 20 applying imaging time-lapse animation techniques or the like to a produced three-dimensional (3-D) video image”)

High, Schultz, Kim and Warner do not teach but High ‘222 does teach:
different times of the day, different seasons and future years (High ‘222: para [0012], “images captured by UAVs may be used for multiple purposes such as in a landscape design software application for planning a garden using 3D modeling”; para [0035], “the 3D model may further include data collected by environmental sensors such as a light sensor, rain sensor, humidity sensor, a wind sensor, a temperature sensor, and a motion sensor. In some embodiments, a 3D model may comprise a time-lapse model formed by combining data captured at time intervals over a period of time. For example, data captured at different time of the year may be combined for form a time-lapse 3D model containing environmental change information (e.g. sunlight, sun angle, temperature, rainfall, moisture, etc.) for different time periods”; para [0012], “multiple images over the course of a day as sunlight changes and/or over the course of a year as the season changes”; para [0030], “data captured by UAVs and/or on-premises sensors over a period of time (e.g. a day, a month, a season, a year, etc.)”; a year can include part of a future year).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined High, Schultz, Kim and Warner (directed to generating 3D- animated views of landscape design) with High ’22 (directed to different times of the day, different seasons and future years) and arrived at generating 3D- animated views of landscape design with different times of the day, different seasons and future years. One of ordinary skill in the art would have been motivated to make such a combination to “provide customers a way of obtaining an image, video, and 3D model of their home from the sky and from various elevations, distances and perspectives” (High ‘222: para [0011]). 


Allowable Subject Matter
Claims 5 and 11 contain allowable subject matter. High, Schultz, Kim, Warner, High ‘222 and Kenoff teach a method for online landscape design. However, these references and the remaining prior art of record, alone or in combination, fails to disclose or suggest 
(claim 5)
“further comprising importing home value data for the property from third party databases and estimating an increase in the property’s home value after the implementation of the improved landscape design and calculating a return on investment (ROI) using the calculator engine”, 

(claim 11)
“wherein the scoring engine determines a property landscape score based on parameters comprising metrics about carbon sequestration, native plants that pollinate for bees, insects, and birds, trees that bring shade in appropriate locations, screens for creating privacy, paths that lead to various decision points, gathering places that enable social interactions with friends and family, use of local materials, pervious pavement materials, driveway logistics, easy intuitive paths to access points of the house, free and clear of overhead structures, trees, or plant material that increases the risk of fire or destruction, surrounding landscapes, ratio of planting beds to grass, pools of space, clear space distinctions, and exterior dining elements close to a kitchen”,

in combination with the remaining elements and features of the claimed invention.  It is for these reasons that the applicant’s invention defines over the prior art of record.  



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9,262,853: A virtual scene is generated based on the dense set of labels and the density map, and the virtual scene is output.
US 2014/0267393: generating a virtual landscape scene for users i.e. artists. Uses include but are not limited to adaptive or dynamic game content generation applications, outdoor training applications such as flight simulators applications, ecosystem modeling applications and visualization applications.
US 2007/0027660: relates generally to architectural processes of building physical models to develop and communicate building design concepts. In particular, the invention relates to a process for preparing a physical foliage representation relating to a site model, attaching miniature foliage elements to an architectural model in such a manner as to allow for easy and repeated placement and removal of the foliage to the site model in order to facilitate evaluation of the model.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003. The examiner can normally be reached Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITHYA J. MOLL/Examiner, Art Unit 2148                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148